 



EXHIBIT 10.2

SurModics, Inc.
Board Compensation Policy

To be effective beginning with calendar 2005 and, therefore, these compensation
provisions commence as of January 1, 2005.

Non-employee directors shall receive an annual retainer of $10,000 ($12,000 for
Committee Chairs), payable quarterly at the end of each calendar quarter. If,
for any reason, the director does not serve for the entire calendar quarter, the
director shall be entitled to a pro rata portion of that quarterly payment.

Non-employee directors shall also receive $1,000 for each formal Board meeting
attended and $500 for each formal Committee meeting attended. All such fees
shall be payable quarterly at the end of each calendar quarter.

When a non-employee director is first elected to the board, such director shall
be granted a nonqualified stock option for 10,000 shares of the Company’s common
stock. In November of each year, each non-employee director shall be granted a
nonqualified stock option for 5,000 shares of the Company’s common stock;
provided, however, that such director shall not be entitled to such annual
option grants until he or she has served as a director for at least 12 months.

All such 10,000-share and 5,000-share options shall be granted under the
Company’s 2003 Equity Incentive Plan, shall have a ten-year term, and shall have
an exercise price equal to the fair market value of the Company’s common stock
on the date of grant. Such options shall be immediately vested for 20% of the
shares on the date of grant, shall vest with respect to 20% of the shares on the
next four anniversaries of the date of grant, and shall be subject to such other
terms and conditions set forth in the individual option agreements. In the event
the director’s service on the Board terminates for any reason, such options
shall continue to vest, and the director shall be entitled to exercise such
options until the ten-year expiration date.

For the 2005 calendar year, all meeting fees and retainers shall be paid in
cash. For 2006 and future calendar years, the Company will consider offering
directors the choice between cash and nonqualified stock options. Any election
by a director to receive nonqualified stock options in lieu of a cash payment of
retainer and/or meeting fees would have to be made on or before December 31st of
each year and would be irrevocable for the next calendar year. If the director
should elect to receive nonqualified stock options in lieu of cash, the number
of shares subject to each option would be determined according to a formula to
be determined by the Board prior to the 2006 calendar year; however, it
currently is anticipated that the number of shares would be determined by
dividing the director’s total cash payment for the calendar quarter by the fair
market value of the Company’s common stock on the quarterly payment date, and
multiplying that number of shares by at least two.

Each of these nonqualified stock options granted in lieu of cash would be
granted under the 2003 Equity Incentive Plan on the quarterly payment date. The
deferred compensation requirements of the Internal Revenue Code have recently
been modified, and IRS guidance as to their application to and impact on the
terms and provisions of the options to be granted in lieu of cash is expected in
2005. The terms and provisions of the options granted in lieu of cash are
intended by the Board to be the same as those for the 10,000-share and
5,000-share options described above except to the extent the application of the
deferred compensation provisions causes the Board to establish prior to 2006
different terms and provisions for the options granted in lieu of cash.

23